Exhibit 10.2



FIRST AMENDMENT TO
HASBRO, INC. DEFERRED COMPENSATION PLAN FOR
NON-EMPLOYEE DIRECTORS




       The Hasbro, Inc. Deferred Compensation Plan for Non-Employee Directors
(the "Deferred Plan") is hereby amended, effective as of the effective time of
approval by Hasbro, Inc.'s (the "Company's") shareholders of the 2003 Stock
Option Plan for Non-Employee Directors ("2003 Director Plan"), as is set forth
below. Notwithstanding the foregoing, this First Amendment to the Deferred Plan
shall only become effective if approval by the Company's shareholders occurs at
the Company's May 14, 2003 Annual Meeting of Shareholders.


       1.  A new Section 1.5 is added to Deferred Plan as follows:


       "1.5    Directors who have been participants in the Hasbro, Inc.
Retirement Plan for Directors (the "Retirement Plan") prior to May 14, 2003 and
who elect to participate in the 2003 Director Plan may elect to have the present
value of their accrued benefits under the Retirement Plan, as of the effective
date of their participation in the 2003 Director Plan (the "Effective Date"),
converted into Stock Units under the Deferred Plan. Such present value of the
accrued benefits under the Retirement Plan, as of the Effective Date, for any
given Director will be determined by Watson Wyatt Worldwide, the plan actuary
for the Retirement Plan, or any successor selected by the Company who is serving
as the plan actuary as of the applicable Effective Date."


       2.  Section 2.2 of the Deferred Plan is amended by adding the following
new fifth paragraph to such Section 2.2 immediately following the existing
fourth paragraph of Section 2.2:


       "For purposes of determining the number of shares of Common Stock which
shall be credited to a Director's Stock Unit Account in connection with an
election by a Director referred to in Section 1.5 above, the hypothetical
purchase shall be deemed to be made on the Effective Date, or if such day is not
a business day, on the next succeeding business day. The hypothetical purchase
shall be deemed to be made at a price equal to the average closing price of
shares of Common Stock as reported in the Wall Street Journal for all of the
trading days in the one-year period beginning on the same calendar day as the
Effective Date for such Director, but in the year preceding the Effective Date,
and ending with the Effective Date."


       IN WITNESS WHEREOF, this First Amendment to the Deferred Plan has been
executed by a duly authorized officer of the Company as of this 15th day of
April, 2003.

 

                                                      HASBRO, INC.


                                                      By: /s/   Barry Nagler
                                                      ------------------------------------------------------------
                                                      Name:    Barry Nagler
                                                      Title:    Senior Vice
President and General Counsel

 

